Citation Nr: 0811242	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for malignant melanoma.

2.  Entitlement to service connection for an enlarged 
prostate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1958 
through January 1964 and from April 1964 through April 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005 and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board notes that the veteran 
originally requested a hearing at a local VA office, but 
later withdrew his request.


FINDINGS OF FACT

1.  The veteran does not have malignant melanoma that is 
related to his military service.

2.  The veteran does not have an enlarged prostate that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have malignant melanoma that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may malignant melanoma be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have an enlarged prostate that is 
the result of disease or injury incurred in or aggravated 
during active military service; nor may an enlarged prostate 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January, 
March, April, and May of 2005, and March 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured a genitourinary examination in 
furtherance of his claim.  The Board notes that VA is not 
required to provide a medical examination to a claimant as 
part of the duty to assist if the record does not already 
contain evidence of an in-service event, injury, or disease.  
See Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see 
also Wells v. Principi, 326 F.3d 1381 (2003), (Board under no 
obligation to obtain a medical opinion when there is no 
competent evidence that the veteran's disability or symptoms 
were service related).  In this case, as discussed below, 
there is no evidence that the veteran's skin cancer or 
enlarged prostate are service related.  As such, VA is not 
required to afford the veteran a nexus examination for either 
disability, and therefore, VA has no duty to inform or assist 
that was unmet.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, the 
veteran has not reported symptoms in service, or a continuity 
of symptoms since separation.  Instead, he has asserted a 
relationship between his current disabilities and exposure to 
herbicides, which, as noted below, is outside the competence 
of the veteran as a layperson.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

In this case, the veteran contends that his malignant 
melanoma/skin cancer and enlarged prostate are due to his 
military service, and in particular, to his exposure to Agent 
Orange while serving in Vietnam.

Malignant Melanoma

Here, the service medical records (SMRs) are devoid of any 
reference to treatment or complaints related to the veteran's 
skin, and the entrance and separation examinations reveal a 
normal clinical evaluation of the skin.

However, treatment records from the Dallas VAMC contain 
references to treatment and diagnosis for skin cancer, 
including malignant melanoma.  Specifically, a January 2005 
biopsy revealed that the veteran had skin cancer on his left 
shoulder, and a February 2005 entry noted a past medical 
history of basal/squamous cell carcinoma on the veteran's 
truck.  In addition, dermatology notes dated in March and 
April 2005 diagnosed the veteran with a malignant melanoma 
in-situ on the left lower back, and a May 2005 entry noted 
that the veteran was to undergo Moh's surgery for a right 
nasal alar melanoma in-situ.

Here, the record shows that the veteran received the Vietnam 
service medal and the Vietnam campaign medal for his service 
in Vietnam.  Therefore, exposure to herbicides is conceded.  
38 C.F.R. § 3.307(a)(6)(iii).  However, malignant melanoma 
and basal/squamous cell carcinoma are not diseases noted 
under 38 C.F.R. § 3.309 as diseases having a positive 
association with herbicide exposure.  Therefore, the 
veteran's malignant melanoma is not presumed to be the result 
of an in-service disease or injury.  Further, the record does 
not contain medical evidence linking the veteran's malignant 
melanoma to herbicide exposure.

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and 
the claimant has a right to prove causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  Here, as noted above, although 
the treatment records do reveal a current diagnosis of 
malignant melanoma, the veteran's SMRs do not contain 
complaints or treatment related to skin cancer, or any other 
type of skin condition.  Further, his entrance and discharge 
examinations reveal a normal clinical evaluation for the 
skin, and the first post-service medical evidence in the 
record diagnosing the veteran with skin cancer was not until 
January 2005, more than 30 years after separation from 
service.

The Board does not doubt the sincerity of the veteran's 
beliefs that his disability is related to herbicide exposure.  
However, he is without the appropriate medical training and 
expertise to offer an opinion on a medical matter, to include 
commenting on the etiology of his disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In the absence of any evidence of complaints or treatment in 
service, the length of time between his separation and the 
first diagnosis, and the absence of competent medical 
evidence that the veteran's disability is related to service, 
the Board finds that the preponderance of the evidence is 
granting service connection for malignant melanoma on a 
direct basis or presumptive basis as due to herbicide 
exposure is not warranted.

Enlarged Prostate

The record contains outpatient treatment records from the 
Dallas VA medical center (VAMC) dated from July 2003 through 
January 2007, which contain multiple entries, the earliest of 
which is in August 2004, diagnosing the veteran with benign 
hypertrophy of the prostate.  Further, a February 2005 VA 
examination noted that the veteran's prostate was enlarged 
and diagnosed him with benign prostatic hypertrophy, but 
noted that there was no evidence of prostate cancer.

Here, as noted above, exposure to herbicides is conceded 
because the veteran served in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, although prostate cancer is a 
disease noted to have a positive association with herbicide 
exposure, the veteran has not been diagnosed with prostate 
cancer; and his diagnosis of benign prostatic hypertrophy is 
not a disease noted under 38 C.F.R. § 3.309 as a disease 
having a positive association with herbicide exposure.  
Therefore, the veteran's benign prostatic hypertrophy is not 
presumed to be the result of an in-service disease or injury, 
and the record does not contain medical evidence linking the 
veteran's benign hypertrophy of the prostate to herbicide 
exposure.

Regarding service connection on a direct basis, the veteran's 
SMRs do not contain complaints or treatment related to the 
prostate, and his entrance and discharge examinations reveal 
a normal clinical evaluation for the genitourinary system.  
In addition, the first post-service medical evidence in the 
record diagnosing the veteran with benign hypertrophy of the 
prostate was not until August 2004, more than 30 years after 
leaving the military.

In sum, there is no competent evidence medically relating 
malignant melanoma or an enlarged prostate to military 
service, including in-service herbicide exposure.  Absent a 
medical opinion in the record of a relationship to military 
service in general, or specifically, to exposure to herbicide 
agents during military service and the development of skin 
cancer or an enlarged prostate, the veteran's claim for 
service connection for malignant melanoma and an enlarged 
prostate must be denied.  Further, there has been no 
continuity of symptomatology since his period of military 
service for either disability, consequently, there is no 
basis for concluding that any current disability is traceable 
to the veteran's period of military service.

Although the veteran contends that his skin cancer, 
specifically malignant melanoma, and enlarged prostate were 
caused by his exposure to herbicide agents while in Vietnam, 
there is no indication, and he does not contend, that he has 
any education, training, or experience that would make him 
competent to render medical opinions concerning etiological 
relationships.  See Espiritu, supra; 38 C.F.R. § 3.159(a)(1) 
(2007).

In short, the Board finds that the preponderance of the 
evidence is granting service connection for an enlarged 
prostate is not warranted.


ORDER

Entitlement to service connection for malignant melanoma is 
denied.

Entitlement to service connection for an enlarged prostate is 
denied.



                      
____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


